DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comments   
1.      For applicant’s information, the amendment to claim 1 which distinctly claim the subject matter that Applicant regards as the invention; and cancellation of claim 10, overcome the previous rejection under 35 U.S.C. §112, first paragraph, as failing to comply with the written description requirement. Therefore, the rejections have been withdrawn.

Claim Rejections - 35 USC § 103
2.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 

Claim 1, 2, 5-9 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over WIRTH et al. (WO Publication No: 2014111526 A1), hereinafter referred to as WIRTH et al. ‘526, in view of Williams et al. (U.S. PG Pub No.: 2010/0314397), hereinafter referred to as Williams et al. ‘397.

Regarding claim 1, WIRTH et al. ‘526 disclose a method to prepare a transport container (108), wherein the transport container has an accommodation space (182) for cargo (food and/or beverage) to be transported and thermal insulation (Vacuum insulation boards) surrounding the accommodation space on all sides and wherein the thermal insulation can be opened (190) in order to fill and empty the accommodation space, wherein a temperature in the accommodation space is maintain over a target period of time (48 hours) during the transportation of the cargo within a target temperature range by main latent heat storage elements (binary ice) arranged in the accommodation space and preconditioned to a target temperature (+ 4° C) and having a target heat capacity, having the following method steps: supplying the preconditioned main latent heat storage elements necessary for the target heat capacity at a fitting location (106), wherein the supplying of the preconditioned main latent heat storage elements take place within a transfer time period before the accommodation space is filled with the cargo to be transported, at the fitting location, {see Figs. 2-4: ¶¶ [0001-0002], [0024], [0031-0033], [0037-0043], [0046], [0055-0077], [0081-0082], [0087-0090], [0174] and [0192]}.
However, WIRTH et al. ‘526 fail to explicitly disclose the limitations of supplying supplementary heat energy storage elements which are preconditioned to a supplementary target temperature, wherein a supplementary heat capacity of the supplementary heat energy storage 
Williams et al. ‘397 teach: the concept of the limitations of supplying supplementary heat energy storage elements (13) which are preconditioned to a supplementary target temperature, wherein a supplementary heat capacity of the supplementary heat energy storage elements is matched to the transfer time period to ensure that the full target period of time is available for transportation of the cargo within the target temperature range, and filling the accommodation space, at a filling location with the cargo to be transported {see ¶¶ [0002], [0020],[0022], [0038], [0043], [0049-0056] and [0058]}.
Since all claimed elements were known in the art at the time of the invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify WIRTH et al. ‘526 in view of Williams et al. ‘397 to include the  supplying supplementary heat energy storage elements which are preconditioned to a supplementary target temperature, wherein a supplementary heat capacity of the supplementary heat energy storage elements is matched to the transfer time period to ensure that the full target period of time is available for transportation of the cargo within the target temperature range, and filling the accommodation space, at a filling location with the cargo to be transported, in order to facilitate transporting temperature sensitive materials through environments having extreme ambient temperatures in a manner that does not require a power source or other mechanical device {Williams et al. ‘397 – ¶ [0010]}.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the WIRTH et al. ‘526 in view of Williams et al. ‘397 to obtain the invention as specified in claim 1.

 Regarding claim 2, the combination of WIRTH et al. ‘526 and Williams et al. ‘397 disclose and teach the method of claim 1, WIRTH et al. ‘526 disclose wherein the filling location is remote from the fitting location {as shown in Fig. 1}.  
  
Regarding claim 5, the combination of WIRTH et al. ‘526 and Williams et al. ‘397 disclose and teach the method of claim 1, WIRTH et al. ‘526 as modified by Williams et al. ‘397 

Regarding claim 6, the combination of WIRTH et al. ‘526 and Williams et al. ‘397 disclose and teach the method of claim 5, WIRTH et al. ‘526 as modified by Williams et al. ‘397 further disclose the limitations of wherein the supplementary heat energy storage elements that have been removed are temporarily stored for reuse as supplementary heat energy storage elements {as shown in Figs. 2 and 3 is capable of been removed and temporarily stored for reuse as supplementary heat energy storage elements}.  

Regarding claim 7, the combination of WIRTH et al. ‘526 and Williams et al. ‘397 disclose and teach the method of claim 1, WIRTH et al. ‘526 as modified by Williams et al. ‘397 further disclose the limitations of wherein previously used supplementary heat energy storage elements are used again as supplementary heat energy storage elements {as shown in Figs. 2 and 3 the supplementary heat energy storage elements is capable of been used again as supplementary heat energy storage elements}.  

Regarding claim 8, the combination of WIRTH et al. ‘526 and Williams et al. ‘397 disclose and teach the method of claim 1, WIRTH et al. ‘526 as modified by Williams et al. ‘397 further disclose the limitations of wherein the method is used when expected transfer time period exceeds a given proportion of the target time period {see ¶¶ [0013], [0020] and [0049]}.  

Regarding claim 9, the combination of WIRTH et al. ‘526 and Williams et al. ‘397 disclose and teach the method of claim 1, WIRTH et al. ‘526 disclose wherein the thermal insulation comprises vacuum insulation panels or consists of vacuum insulation panels {see ¶¶ [0149-0151]}.
  
Regarding claim 11, the combination of WIRTH et al. ‘526 and Williams et al. ‘397 disclose and teach the method of claim 1, WIRTH et al. ‘526 disclose wherein an outer casing 
 
Regarding claim 12, the combination of WIRTH et al. ‘526 and Williams et al. ‘397 disclose and teach the method of claim 11, WIRTH et al. ‘526 disclose wherein the outer casing is inextricably connected to the thermal insulation or is integrally formed therewith {see ¶¶ [0144-0147]}.  
Regarding claim 13, the combination of WIRTH et al. ‘526 and Williams et al. ‘397 disclose and teach the method of claim 8, WIRTH et al. ‘526 disclose wherein the expected transfer time period exceeds a given proportion of the target time period by more than approximately 4% {see ¶¶ [0037-0038]}.  

Regarding claim 14, the combination of WIRTH et al. ‘526 and Williams et al. ‘397 disclose and teach the method of claim 8, WIRTH et al. ‘526 wherein the method is used when the expected transfer time period exceeds a given proportion of the target time period by more than approximately 10% {see ¶¶ [0037-0038]}.  

Regarding claim 15, WIRTH et al. ‘526 disclose a method to prepare a transport container (105) for the transportation of cargo (food and/or beverage) comprising: supplying, at a fitting location (106), preconditioned main latent heat storage elements (binary ice) having a target heat capacity to maintain the cargo within a target temperature range for a target period time, wherein the supplying of the preconditioned main latent heat storage elements takes place within a transfer time period before an accommodation space of the container is filled with the cargo to be transported, supplying, at the fitting location, the accommodation space with the cargo to be transported {see Figs. 1-4: ¶¶ [0001-0002], [0024], [0031-0033], [0037-0043], [0046], [0055-0077], [0081-0082], [0087-0090], [0174] and [0192]}.
  However, WIRTH et al. ‘526 fail to explicitly disclose the limitations of supplementary heat energy storage elements which are preconditioned to a supplementary target temperature, wherein a supplementary heat capacity of 6Attorney Docket No.: 5722VAQ-4the supplementary heat energy storage elements is matched to the transfer time period to ensure that the full target period of time is available for transportation of the cargo within the target temperature range, and filling, at a filling location

Since all claimed elements were known in the art at the time of the invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify WIRTH et al. ‘526 in view of Williams et al. ‘397 to include the  supplementary heat energy storage elements which are preconditioned to a supplementary target temperature, wherein a supplementary heat capacity of 6Attorney Docket No.: 5722VAQ-4the supplementary heat energy storage elements is matched to the transfer time period to ensure that the full target period of time is available for transportation of the cargo within the target temperature range, and filling, at a filling location, in order to facilitate transporting temperature sensitive materials through environments having extreme ambient temperatures in a manner that does not require a power source or other mechanical device {Williams et al. ‘397 – ¶ [0010]}.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the WIRTH et al. ‘526 in view of Williams et al. ‘397 to obtain the invention as specified in claim 15.
.
Regarding claim 16, the combination of WIRTH et al. ‘526 and Williams et al. ‘397 disclose and teach the method of claim 15, WIRTH et al. ‘526 disclose wherein the filling location is remote from the fitting location {as shown in Fig. 1}. 
 
Regarding claim 17, the combination of WIRTH et al. ‘526 and Williams et al. ‘397 disclose and teach the method of claim 15, WIRTH et al. ‘526 as modified by Williams et al. ‘397 further disclose the limitations of comprising removing the supplementary heat energy storage elements from the accommodation space at the filling location before or during filling with the cargo {as shown in Figs. 2 and 3 is capable of been removed from the accommodation space at the filling location before or during filling}.  

Regarding claim 18, the combination of WIRTH et al. ‘526 and Williams et al. ‘397 disclose and teach the method of claim 17, WIRTH et al. ‘526 as modified by Williams et al. ‘397 further disclose the limitations of comprising storing the supplementary heat energy storage elements that have been removed for reuse as supplementary heat energy storage elements {as shown in Figs. 2 and 3 is capable of been removed and temporarily stored for reuse as supplementary heat energy storage elements}.  

Regarding claim 19, the combination of WIRTH et al. ‘526 and Williams et al. ‘397 disclose and teach the method of claim 15, WIRTH et al. ‘526 as modified by Williams et al. ‘397 further disclose the limitations of comprising reusing previously used supplementary heat energy storage elements as supplementary heat energy storage elements {as shown in Figs. 2 and 3 the supplementary heat energy storage elements is capable of reusing previously used supplementary heat energy storage elements as supplementary heat energy storage elements}. 
 
Regarding claim 20, the combination of WIRTH et al. ‘526 and Williams et al. ‘397 disclose and teach the method of claim 15, WIRTH et al. ‘526further disclose comprising providing an openable container (190) with thermal insulation (Vacuum insulation boards) {as shown in Figs. 2-4: ¶¶ [0076-0078], [0149] and [0151]}.


Response to Arguments
3.       Applicant’s arguments, see Applicant Argument/Remarks, filed 08/23/2021, with respect to the rejections of claims 1,3-7 and 9-12 under 35 U.S.C. 102; and claim 2 under 35 U.S.C. 103  have been fully considered but are moot in view of the new grounds of rejection as detailed above.
Conclusion

4.      Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

           Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL E DUKE whose telephone number is (571)270-5290.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 4:30 PM.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571)272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.